Exhibit 99.2 Final Transcript Thomson StreetEventsSM Conference Call Transcript BIG - Q1 2008 Big Lots, Inc. Earnings Conference Call Event Date/Time: May. 29. 2008 / 8:00AM ET ThomsonStreetEvents www.streetevents.com Contact Us 1 © 2008 Thomson Financial. Republished with permission. No part of this publication may be reproduced or transmitted in any form or by any means without the prior written consent of Thomson Financial. Final Transcript May. 29. 2008 / 8:00AM ET, BIG - Q1 2008 Big Lots, Inc. Earnings Conference Call CORPORATE PARTICIPANTS Tim Johnson Big Lots, Inc. - VP Strategic Planning & IR Steve Fishman Big Lots, Inc. - Chairman & CEO Joe Cooper Big Lots, Inc. - SVP & CFO CONFERENCE CALL PARTICIPANTS Charles Grom JPMorgan - Analyst David Mann Johnson Rice - Analyst Patrick McKeever MKM Partners - Analyst John Zolidis Buckingham Research - Analyst Joan Storms Wedbush Morgan - Analyst William Keller FTN Midwest - Analyst Jeff Stein Soleil Securities / Stein Research - Analyst PRESENTATION Operator Ladies and gentlemen, welcome to the Big Lots first quarter 2008 teleconference. During this session, all lines will be muted until the question-and-answer portion of your call. (OPERATOR INSTRUCTIONS) At this time, I would like to introduce today's first speaker, Vice President of Strategic Planning and Investor Relations, Tim Johnson. Tim Johnson - Big Lots, Inc. - VP Strategic Planning & IR Thanks, Anthony, and thank you, everyone, for joining us for our first quarter conference call. With me here in Columbus today are Steve Fishman, our Chairman and CEO, Joe Cooper, Senior Vice President and Chief Financial Officer, and Chuck Haubiel, Senior Vice President Legal and Real Estate and General Counsel. We appreciate you joining us this morning a little earlier than normal. As many of you may be aware, our annual meeting of shareholders is scheduled to begin at 9:00 a.m., so we will do our best to keep our comments brief and allow sufficient time for Q&A. Before we get started I would like to remind you that any forward-looking statements we make on today's call involve risks and uncertainties and are subject to our safe harbor provisions as stated in our press release and our SEC filings and that actual results can differ materially from those described in our forward-looking statements. As discussed in detail in this morning's press release, our results include discontinued operations as well as an item included in last year's Q1 continuing operations that was not directly related to the Company's on going operations.
